DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received April 26, 2021 (the “Response”) and the interview conducted April 15, 2021 (the “Interview”).
Claims 1–21 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
CARRO AND ESCHBACH
Claims 1, 9, 16, and 21 are rejected under 35 U.S.C. § 103 as being obvious over Carro (US 7,871,271 B2; filed Sept. 22, 2007) in view of Eschbach et al. (US 10,447,761 B2; filed July 31, 2015).
Regarding claim 1, while Carro teaches a computer-implemented method comprising: 
displaying a grid (“FIG. 3 shows a particular page of a Braille document” at 4:26–27) comprising a plurality of cells (“Braille characters are made of a rectangular ‘cell’ comprising six dots in up to 63 combinations.” at 2:24–25);
receiving user input (“editor or publisher” and “engraving in Braille” at 7:1–8) individually modifying a state of one or more of the plurality of cells to create a non-textual based graphical shape (“Braille characters are made of a rectangular ‘cell’ comprising six dots in up to 63 combinations.” at 2:24–25) such that each of the plurality of cells is limited to one of a plurality of predefined states;

in response to receiving the website URL corresponding to the graphical shape, retrieving a web resource (6:30–40; “TEXT” at fig. 7) located at the website URL,
Carro does not teach the website URL being an IP address.
Eschbach teaches an IP address (9:1–10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Carro’s website URL to be an IP address as taught by Eschbach “for capturing web content from a web server.”  Eschbach 2:47–48.
Regarding claim 9, Carro teaches a computer system (fig. 1) comprising: a display device (fig. 1, item 105); a user input device (fig. 1, items 103, 108); and network interface (fig. 1, item 108); and a processor (fig. 1, item 108) communicatively coupled to the display device, the user input device, and the network interface, wherein the user input device and processor are configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.1
Regarding claim 16, Carro teaches a computer program product (fig. 1) comprising a computer readable storage medium (fig. 1, item 108) having a computer readable program stored therein, wherein the computer 
receive (“editor or publisher” and “engraving in Braille” at 7:1–8) a non-textual based graphical resource identifier (“Braille characters are made of a rectangular ‘cell’ comprising six dots in up to 63 combinations.” at 2:24–25) comprised of a plurality of cells, one or more of the plurality of cells individually modified by user input to include one of a predetermined set of non-textual patterns (“Braille characters are made of a rectangular ‘cell’ comprising six dots in up to 63 combinations.” at 2:24–25), wherein each cell has one state of a plurality of predefined possible states;
identify a website URL (“the user touches (602) a hyperlinked item (603) on the Braille document (601) placed over the proximity sensing foil (604)” at 6:26–28; ) corresponding to the non-textual based graphical resource identifier based on the state of each of the plurality of cells; and
communicate the website URL to a browser (fig. 6, item 608) via which the graphical resource identifier was input by a user,
Carro does not teach the website URL being an IP address.
Eschbach teaches an IP address (9:1–10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Carro’s website URL to be an IP address as taught by Eschbach “for capturing web content from a web server.”  Eschbach 2:47–48.
Regarding claim 21, Carro teaches wherein the non-textual based graphical shape is a web address (fig. 6, item 603; “Hyperlinked items” at fig. 7) for the web resource.

LI AND ESCHBACH
Claims 1, 9, and 16–18 are rejected under 35 U.S.C. § 103 as being obvious over Li et al. (US 2011/0145557 A1; published June 16, 2011) in view of Eschbach.
Response to Arguments
	Applicant argues 
the cited reference (Li) does not teach or suggest any form of graphical resource identifier. In fact, the graphical shape cited in the Office Action (the check mark) is not used as a resource identifier whatsoever. Instead, Li relies on the very thing that Applicant’s claims seek to avoid: Latin characters.  For example. FIG. 3, which the Examiner relies on in the rejection and is reproduced below, clearly shows that the IP address is related to a typical web URL (i.e., with Latin character), not on the basis of any shape or graphical representation.  Response 11.  
	. . .
Contrary to the Examiner’s assertion, the checkmark in FIG. 3 simply shows which URLs the user has selected.  However, the checkmark is not a “non-textual based graphical shape” for which “an internet protocol (IP) address” is requested, as required by claim 1.  Instead, the checkmark is just a way for a user to select which URLs or other address to go to, while the IP address requested in Li would correspond to the URL itself, not with the check mark itself.

Response 11–12.
The Examiner is unpersuaded of error.  During examination, claims are given their broadest reasonable interpretation consistent with the Specification.  See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).  “Construing claims broadly during prosecution is not unfair to the applicant . . . because the applicant has the opportunity to amend the claims to obtain more precise claim coverage.”  Id.
Claim 1 recites “requesting an internet protocol (IP) address corresponding to the non-textual based graphical shape.”  Request 2 (Claims App’x; emphasis 
Applicant’s Specification does not define the term “corresponding.”  See generally Spec.  The term “corresponding” is defined as “[t]o be in agreement, harmony, or conformity.”  The American Heritage Dictionary of the English Language 422 (3rd ed. 1992).  Thus, under a broadest reasonable interpretation consistent with the Specification, the claim requires the IP address to be in agreement with the non-textual based graphical shape.
In light of this plain meaning, the Examiner finds no error in the obviousness rejection of claim 1 as being unpatentable over Li and Eschbach.  Li’s Figure 3 is illustrative and reproduced below:

    PNG
    media_image1.png
    401
    519
    media_image1.png
    Greyscale

Li’s Figure 3

Li’s Figure 3 illustrates “user interface 3 includ[ing] at least one input box 3a and at least one check box 3b.”  Li ¶ 12.  According to Li, “[w]hen the users Id.
The Examiner finds Li, then, teaches, when a user inputs a website URL and selects the corresponding check box, the requested website URL is activated during boot up of a computer.  Because the requested website URL is activated during boot up, the Examiner finds Li teaches the requested website URL activated during boot up to be in agreement with the check box.  The Examiner finds Li, then, teaches the requested website URL activated during boot up corresponding to the check box.  

The Rejection
Regarding claim 1, while Li teaches a computer-implemented method comprising: 
displaying a grid (fig. 3, item 3) comprising a plurality of cells (fig. 3, items 3b);
receiving user input individually modifying a state of one or more of the plurality of cells to create a non-textual based graphical shape (“√” symbol illustrated in fig. 3, item 3b) in the grid, wherein each of the plurality of cells is configured to accept only a predetermined set of non-textual patterns (“√” symbol or a blank “  “ symbol illustrated in fig. 3, item 3b) such that each of the plurality of cells is limited to one of a plurality of predefined states;
requesting a website URL (“http://culture.tm.com/” illustrated in fig. 3b, item 3a) corresponding to the non-textual based graphical shape (Li at least suggests placing a “√” symbol in fig. 3, item 3b corresponding to “http://culture.tm.com/”; “When the users input one of the website URLs” at ¶ 12); and

Li does not teach the website URL being an IP address.
Eschbach teaches an IP address (9:1–10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s website URL to be an IP address as taught by Eschbach “for capturing web content from a web server.”  Eschbach 2:47–48.
Regarding claim 9, Li teaches a computer system (fig. 1, item 1) comprising: a display device (fig. 1, item 40); a user input device (Li at least suggests fig. 1, item 1 contains a keyboard and mouse); and network interface (fig. 2, item 104); and a processor (fig. 1, item 20) communicatively coupled to the display device, the user input device, and the network interface, wherein the user input device and processor are configured to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.2
Regarding claim 16, Li teaches a computer program product (fig. 1, item 1) comprising a computer readable storage medium (fig. 1, item 30) having a computer readable program stored therein, wherein the computer readable program, when executed by a processor (fig. 1, item 20), causes the processor to:
receive a non-textual based graphical resource identifier (fig. 3, items 3b) comprised of a plurality of cells (fig. 3, items 3b), one or more of the plurality of cells individually modified by user input to include one of a predetermined set of 
identify a website URL (“http://culture.tm.com/” illustrated in fig. 3b, item 3a) corresponding to the non-textual based graphical resource identifier based on the state of each of the plurality of cells; and
communicate the website URL to a browser (“the input website URL . . . will be activated during boot up of the computer” at ¶ 12) via which the graphical resource identifier was input by a user,
Li does not teach the website URL being an IP address.
Eschbach teaches an IP address (9:1–10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Li’s website URL to be an IP address as taught by Eschbach “for capturing web content from a web server.”  Eschbach 2:47–48.
Regarding claim 17, Li teaches wherein the computer readable program is further configured to cause the processor to identify the IP address corresponding to the graphical resource identifier by:
detecting coordinates of one or more lines in respective one or more of the plurality of cells; and
looking up the corresponding IP address based on the detected coordinates of the one or more lines.
Regarding claim 18, Li teaches wherein the computer readable program is further configured to cause the processor to identify the IP address corresponding to the graphical resource identifier by:
calculating a value for the graphical resource identifier based on respective values assigned to each of the cells, wherein each cell has a value corresponding to a predetermined value for each of the plurality of predefined states; and


LI, ESCHBACH, AND MOWRY, JR.
Claims 5–8, 13–15, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Li in view of Eschbach, and in further view of Mowry, Jr. et al. (US 6,886,863 B1; published May 3, 2005).
Regarding claim 5, while Li teaches wherein the plurality of predefined states (“√” symbol or a blank “  “ symbol illustrated in fig. 3, item 3b) comprise one or more lines (“√” symbol illustrated in fig. 3, item 3b comprises at least two lines), the Li/Eschbach combination does not teach the one or more lines connecting predefined points along edges of each cell.
Mowry, Jr. teaches one or more lines connecting predefined points along edges of each cell (figs. 3c, 3d).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/Eschbach combination’s one or more lines to connect predefined points along edges of each cell as taught by Mowry, Jr. to assign different functions when retrieving a web resource located at the IP address.  For example, the line illustrated in fig. 3c of Mowry, Jr. may perform a first function (retrieve a first web resource located at the IP address) and the line illustrated in fig. 3d of Mowry, Jr. may perform a second function (retrieve a second web resource located at the IP address).
Regarding claim 6, while Li teaches each of the non-textual patterns (“√” symbol or a blank “  “ symbol illustrated in fig. 3, item 3b), the Li/Eschbach/Mowry, Jr. combination does not teach each of the non-textual patterns includes only a single line.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for each of the Li/Eschbach/Mowry, Jr. combination’s non-textual patterns to include only a single line as taught by Mowry, Jr. to assign different functions when retrieving a web resource located at the IP address.  For example, the line illustrated in fig. 3c of Mowry, Jr. may perform a first function (retrieve a first web resource located at the IP address) and the line illustrated in fig. 3d of Mowry, Jr. may perform a second function (retrieve a second web resource located at the IP address).
Regarding claim 7, while Li teaches the plurality of predefined states (“√” symbol or a blank “  “ symbol illustrated in fig. 3, item 3b), the Li/Eschbach/Mowry, Jr. combination does not teach wherein the plurality of predefined states further comprises shading of regions defined by the edges of each cell and the one or more lines connecting predefined points along the edges of each cell.
Mowry, Jr. teaches shading of regions defined by the edges of each cell and the one or more lines connecting predefined points along the edges of each cell (figs. 3c, 3d).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for each of the Li/Eschbach/Mowry, Jr. combination’s plurality of predefined states to comprise shading of regions defined by the edges of each cell and the one or more lines connecting predefined points along the edges of each cell as taught by Mowry, Jr. to assign different functions when retrieving a web resource located at the IP address.  For example, the line illustrated in fig. 3c of Mowry, Jr. may perform a first function (retrieve a first web resource located at 
Regarding claim 8, while Li teaches the plurality of predefined states (“√” symbol or a blank “  “ symbol illustrated in fig. 3, item 3b) comprises two predefined states; wherein the two predefined states are a third state having no lines (the blank “  “ symbol illustrated in fig. 3, item 3b) and a fourth state having a check-mark (the “√” symbol illustrated in fig. 3, item 3b), 
the Li/Eschbach combination does not teach wherein the plurality of predefined states comprises a first state having a diagonal line extending from an upper right comer to a lower left comer of a cell, a second state having a diagonal line extending from an upper left corner to a lower right comer of a cell.
Mowry, Jr. teaches a first state having a diagonal line extending from an upper right comer to a lower left comer of a cell (fig. 3d), a second state having a diagonal line extending from an upper left corner to a lower right comer of a cell (fig. 3c).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/Eschbach combination’s plurality of predefined states to include a first state having a diagonal line extending from an upper right comer to a lower left comer of a cell, a second state having a diagonal line extending from an upper left corner to a lower right comer of a cell as taught by Mowry, Jr. to assign different functions when retrieving a web resource located at the IP address.  For example, the line illustrated in fig. 3c of Mowry, Jr. may perform a first function (retrieve a first web resource located at the IP address) and the line illustrated in fig. 3d of Mowry, Jr. may perform a second function (retrieve a second web resource located at the IP address).
Regarding claim 13, while Li teaches wherein the plurality of predefined states (“√” symbol or a blank “  “ symbol illustrated in fig. 3, item 3b) comprise 
Mowry, Jr. teaches one or more lines connecting predefined points along edges of each cell (figs. 3c, 3d).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Li/Eschbach combination’s one or more lines to connect predefined points along edges of each cell as taught by Mowry, Jr. to assign different functions when retrieving a web resource located at the IP address.  For example, the line illustrated in fig. 3c of Mowry, Jr. may perform a first function (retrieve a first web resource located at the IP address) and the line illustrated in fig. 3d of Mowry, Jr. may perform a second function (retrieve a second web resource located at the IP address).
Regarding claims 14 and 15, claims 6 and 7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 6 and 7are, respectively, equally applicable to claims 14 and 15.
Regarding claims 19 and 20, claims 5 and 7, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 5 and 7 are, respectively, equally applicable to claims 19 and 20.

ADJAOUTE AND ESCHBACH
Claims 1, 9, and 16 are rejected under 35 U.S.C. § 103 as being obvious over Adjaoute (US 2003/0009495 A1; published Jan. 9, 2003) in view of Eschbach.

	Applicant argues 
Adjaoute fails to teach or suggest the above limitations of claim 1 for essentially the same reasons that Li fails to teach or suggest these limitations, as discussed above. Nothing in Adjaoute describes the graphical symbol, whether a checkmark symbol or a radio button dot, as being “a non-textual based graphical shape” for which “an internet protocol (IP) address” can be requested. Instead, as with Li, the symbols in Adjaoute are simply a way for a user to select one or more items (in this case, the items that are to be allowed or restricted) from a list. Respectfully, a user entering a checkmark or dot next to a field that describes content to be allowed or restricted, as taught by Adjaoute, is clearly not the same thing as a user “individually modifying a state of one or more of the plurality of cells to create a non-textual based graphical shape in the grid” or “requesting an internet protocol (IP) address corresponding to the nontextual based graphical shape,” as required by claim 1. Neither the checkmark nor the dot correspond to an IP address, and nothing in Adjaoute teaches or suggests requesting an IP address that corresponds to a non-textual based graphical shape.

Response 13.
The Examiner is unpersuaded of error in light of the plain meaning of the term “corresponding” as discussed above.  Adjaoute’s Figure 8B is illustrative and reproduced below:

    PNG
    media_image2.png
    390
    544
    media_image2.png
    Greyscale

Adjaoute’s Figure 8B

Li’s Figure 8B illustrates “a configuration window to enable a filtering software administrator to specify the electronic content that can be viewed by users.”  Li ¶ 73.  “When selected, radio button 69 lists button 70a to enable the filtering 
software administrator to select the acceptable contexts for viewing by users.  
In addition, radio button 69 lists button 70b to enable the filtering software 
administrator to select the URLs appropriate for viewing by users.”  Id.
The Examiner finds Li, then, teaches, when a user selects radio button 69, check button 70b, and an appropriate URL, the appropriate URL is viewed by the user.  Because the appropriate URL is viewed by the user, the Examiner finds Li teaches the appropriate URL to be in agreement with the radio button 69 and check button 70b.  The Examiner finds Li, then, teaches the appropriate URL corresponding to the radio button 69 and check button 70b.  


Regarding claim 1, while Adjaoute teaches a computer-implemented method comprising: 
displaying a grid (figs. 8a, 8b, item 64) comprising a plurality of cells (figs. 8a, 8b, items 65, 66a–d, 69, 70a–b);
receiving user input individually modifying a state of one or more of the plurality of cells to create a non-textual based graphical shape (“√” symbol or “●” symbol illustrated in figs. 8a, 8b) in the grid, wherein each of the plurality of cells is configured to accept only a predetermined set of non-textual patterns (“√” symbol or “●” symbol illustrated in figs. 8a, 8b) such that each of the plurality of cells is limited to one of a plurality of predefined states;
requesting a URL (URLs at ¶ 10; “URLs appropriate for viewing by users” at ¶ 73) corresponding to the non-textual based graphical shape (Adjaoute at least suggests the item 69 possesses the “●” symbol and item 70b possesses the”√” symbol, then the “URLs appropriate for viewing by users” at ¶ 73 are allowed); and
in response to receiving the URL corresponding to the graphical shape, retrieving a web resource (“URLs appropriate for viewing by users” at ¶ 73) located at the URL,
Adjaoute does not teach the website URL being an IP address.
Eschbach teaches an IP address (9:1–10).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Adjaoute’s website URL to be an IP address as taught by Eschbach “for capturing web content from a web server.”  Eschbach 2:47–48.
Regarding claim 9, Adjaoute teaches a computer system (fig. 1, item 50a–d) comprising: a display device; a user input device; and network interface; and a 3
Regarding claim 16, Adjaoute teaches a computer program product (fig. 1, item 50a–d) comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to:
receive a graphical resource identifier (fig. 8, item 64) comprised of a plurality of cells (figs. 8a, 8b, items 65, 66a–d, 69, 70a–b), one or more of the plurality of cells individually modified by user input to include one of a predetermined set of non-textual patterns (“√” symbol or “●” symbol illustrated in figs. 8a, 8b), wherein each cell has one state of a plurality of predefined possible states;
identify a URL (“URLs at ¶ 10; “URLs appropriate for viewing by users” at ¶ 73) corresponding to the graphical resource identifier based on the state of each of the plurality of cells; and
communicate the URL to a browser (¶¶ 4, 29; fig. 14, item 92; “URLs appropriate for viewing by users” at ¶ 73) via which the graphical resource identifier was input by a user,
Adjaoute does not teach (1) the website URL being an IP address; and (2) the graphical resource identifier being non-textual.
Eschbach teaches an IP address (9:1–10).

Moreover, a graphical resource identifier is either textual based or non-textual based.  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to try Adjaoute’s graphical resource identifier as being non-textual based since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  See Manual of Patent Examining Procedure (MPEP) § 2143(I)(E) (9th ed. Rev. 08.2017, Jan. 2018) (citing KSR).

Allowable Subject Matter
Claims 2–4 and 10–12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US 7234882 B2 and US 10890993 B2.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule 
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner interprets the term “non-textual based graphical resource identifier” as recited in claim 9 as being the term “non-textual based graphical shape” as recited in claim 1.  Accord Response 11 (Applicant stating “the claimed invention uses a non-textual based graphical shape as a resource identifier (referred to as a graphical resource identifier in Applicant’s specification).”); Spec. ¶ 36 (reciting “[t]he graphical shape formed by the cells of the grid is also
        referred to herein as a graphical resource identifier.”).
        2 See supra n. 1.
        3 See supra n. 1.